                                          Case 4:20-cv-08581-PJH Document 54 Filed 06/11/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      IRON BRIDGE MORTGAGE FUND,
                                         LLC,                                            Case No. 20-cv-08581-PJH
                                  8
                                                      Plaintiff,
                                  9                                                      ORDER GRANTING DEFENDANT'S
                                                v.                                       MOTION TO DISMISS
                                  10
                                         SERGIO ALVAREZ,                                 Re: Dkt. No. 43
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Defendant’s motion to dismiss plaintiff’s first amended complaint came on for

                                  15   hearing before this court on June 10, 2021. Plaintiff appeared through its counsel,

                                  16   Jacoby Perez. Defendant appeared through his counsel, Donald Schwartz and

                                  17   Lawrence N. Daniels. The parties having been heard, and good cause appearing, the

                                  18   court hereby GRANTS defendant’s motion for the reasons stated at the hearing.

                                  19         In its opposition, plaintiff voluntarily dismisses its first cause of action for

                                  20   negligence. Dkt. 48. Plaintiff confirmed such dismissal at the hearing. Dkt. 52.

                                  21   Accordingly, the court dismisses that claim with prejudice.

                                  22         The two remaining claims are dismissed with leave to amend for failure to allege

                                  23   fraud in accordance with Rule 9(b) among other reasons. The court allows plaintiff 28

                                  24   days from the date of the hearing to file a second amended complaint correcting all

                                  25   deficiencies in the remaining claims. No new claims or parties may be added without the

                                  26   agreement of defendant or leave of court. The court allows defendant 21 days to

                                  27   respond to plaintiff’s second amended complaint.

                                  28
                                          Case 4:20-cv-08581-PJH Document 54 Filed 06/11/21 Page 2 of 2




                                  1          IT IS SO ORDERED.

                                  2    Dated: June 11, 2021

                                  3                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  4                                         United States District Judge
                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
